        Case 1:19-cv-00956-KG-GJF Document 8 Filed 04/30/20 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO


WILFRED A. PAGE,

        Petitioner,

v.                                                                 Civ No. 19-956 KG/GJF

UNITED STATES OF AMERICA,

        Respondent.

                                      FINAL JUDGMENT

        Pursuant to Fed. R. Civ. P. 58(a), and consistent with the Memorandum Opinion and Order

filed contemporaneously herewith, the Court issues its separate judgment finally disposing of this

case.

        IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that Wilfred Page’s

amended habeas corpus petition under 28 U.S.C. § 2254 (Doc. 4) is dismissed without prejudice.




                                             ____________________________________
                                             UNITED STATES DISTRICT JUDGE
